Per Curiam.

In this disciplinary proceeding the respondent was admitted to practice on April 17, 1940, at a term of the Appellate Division of the Supreme Court of the State of New York, Second Judicial Department. In the course of his employment as an authorization officer of the Veterans’ Administration, New York, New York, he pleaded guilty to the violation of section 202 of title 18 of the United States Code, which is a felony both under Federal and New York State law. In consequence of such conviction and pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent has ceased to be an attorney and counsellor at law or to be competent to practice law in this State.
Accordingly, the respondent should be disbarred from the practice of law.
Botein, P, J., Breitel, McNally and Stevens, JJ., concur.
Bespondent disbarred.